ORDER
PER CURIAM.
Kenneth Cantrell (Appellant) d/b/a Cantrell’s Crossroads Real Estate appeals the trial court’s judgment granting summary judgment in favor of Danny and Brenda Dumey (Respondents) in this action for real estate commission.
Appellant raises two points on appeal. First, Appellant claims the trial court erred in granting summary judgment on behalf of Respondents because a valid listing agreement existed. Second, Appellant asserts he did not breach the compromise agreement.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion would have no prece-dential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).